ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JOSEPH F. FLAYER of BUDD LAKE, who was admitted to the bar of this State in 1976, be publicly reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with diligence), RPC 1.4(a) and (b) (failure to communicate and to explain a matter to extent necessary for client to make informed decisions) and RPC 3.2 (failure to expedite litigation); and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JOSEPH F. FLAYER is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.